

117 HR 1919 IH: Enhance Access To SNAP Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1919IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Gomez (for himself, Mr. Harder of California, Mr. Panetta, Mr. Auchincloss, Ms. Barragán, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carbajal, Mr. Cárdenas, Mr. Castro of Texas, Ms. Chu, Mr. Cicilline, Mr. Cohen, Mr. Correa, Mr. Costa, Ms. Dean, Mr. DeFazio, Mr. DeSaulnier, Mr. Espaillat, Mr. Gallego, Ms. Garcia of Texas, Mr. Vicente Gonzalez of Texas, Mr. Green of Texas, Mr. Grijalva, Mr. Huffman, Ms. Jackson Lee, Mr. Khanna, Mr. Kind, Ms. Lee of California, Mr. Levin of California, Mr. Lieu, Ms. Lofgren, Mr. Lowenthal, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mrs. Napolitano, Ms. Norton, Ms. Omar, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Rush, Ms. Sánchez, Ms. Schakowsky, Mr. Schiff, Ms. Schrier, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Suozzi, Mr. Swalwell, Mr. Takano, Mr. Thompson of California, Mrs. Torres of California, Mrs. Trahan, Mr. Vargas, Mr. Vela, Mrs. Watson Coleman, Mr. Welch, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to treat attendance at an institution of higher education the same as work for the purpose of determining eligibility to participate in the supplemental nutrition assistance program.1.Short titleThis Act may be cited as the Enhance Access To SNAP Act of 2021 or the EATS Act of 2021.2.AmendmentsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—(1)in subsection (e)(4) by striking employed and inserting attending an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or employed, in the aggregate,, and(2)in subsection (o)(2)(A) by striking work and inserting attending an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or work, in the aggregate,.3.Effective dateThis Act shall take effect on January 2, 2022.